Citation Nr: 1748524	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  12-07 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas 


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to March 1970.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision from the RO in Wichita, Kansas.

This claim has previously been before the Board. It was remanded for further development in March 2014 and October 2016. The claim has returned to the Board. 


FINDING OF FACT

The Veteran's current bilateral hearing loss has been manifested by a combination of auditory thresholds and speech recognition percentages which are productive of Level II and Level VII hearing loss.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.85 (Diagnostic Code 6100), 4.86 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Asist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing. See Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity levels based on average pure tone thresholds and speech discrimination. See 38 C.F.R. §§ 4.85.
When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86.  

The Board has thoroughly reviewed all the evidence in the Veteran's VA file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable a veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the Court. See 38 U.S.C.A. § 7104(d)(1); see also Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. Timberlake.  

III. Analysis 

The Veteran asserts that the disability rating for his service-connected bilateral hearing loss should be increased to a rating in excess of 10 percent.  The Board finds that after a thorough review of the medical evidence of record an increase in the Veteran's disability rating for bilateral hearing loss is not warranted. 

The RO granted service connection for the Veteran's bilateral hearing loss in April 2005 with an effective date of December 31, 2002.  The Veteran filed a request for an increase in his disability rating for bilateral hearing loss in August 2006.  The RO increased the Veteran's bilateral hearing loss disability rating to 10 percent in January 2007.  This claim is a non-initial increased rating claim. See Francisco.

In this case, a May 2014 VA examination for hearing loss and tinnitus was provided to the Veteran after the Board's March 2014 remand.  On the authorized audiological evaluation in May 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
55
60
60
LEFT
20
45
75
75
80

Pure tone averages were 49 decibels in the right ear and 69 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 62 percent in the left ear. 

The audiometric findings combine for a Roman numeral I for the right ear and Roman numeral VII for the left ear, per Table VI. See 38 C.F.R. § 4.85.  These two Roman numerals combine for a 0 percent disability rating but no higher in Table VII. Id.  

An August 2016 VAMC treatment record shows that the Veteran is using hearing aids and reports that they are "working well for him."

In November 2016, the Veteran had a VA examination for hearing loss and tinnitus. On the authorized audiological evaluation in November 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
60
70
LEFT
20
45
65
70
75

Pure tone averages were 53 decibels in the right ear and 64 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 56 percent in the left ear.  The Veteran reported to the VA examiner that his hearing was worse and he has difficulty understanding what is said. 

The audiometric findings combine for a Roman numeral II for the right ear and Roman numeral VII for the left ear, per Table VI. See 38 C.F.R. § 4.85.  These two Roman numerals combine for a 10 percent disability rating under VA regulations in Table VII. Id.

Under the application to Table VII at 38 C.F.R. § 4.85 the Veteran's hearing loss has manifest to a compensable degree of 10 percent, but no higher. See 38 C.F.R. §§ 4.85, 4.86.

The Board acknowledges that the Veteran's bilateral hearing loss impacts his life in significant ways.  However, the Board finds that the pattern of his bilateral hearing loss does not produce a disability rating in excess of 10 percent under the VA rules and regulations.

In sum, the Board finds that for the entire period on appeal, the schedular criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  The Board therefore concludes that an increase in the Veteran's disability rating is not warranted for any period on appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Increase in a disability rating in excess of 10 percent for bilateral hearing loss is denied. 



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


